DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract refers to acquiring plural piece of media information from a plurality of medical apparatuses that reflects the invention of parent applications 16/026214 and 14/901198. The current application discloses adjusting the size of a first image based on the distance between an object and a display apparatus. Correction is required. See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display of the first image being displayed at a first size and second size based on the detected distance 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4 is objected to because of the following informalities: 
RE claim 2, the grammar on line 3 of claim 2 is improper.  Examiner suggests the claim to read, “the image display apparatus is a head mounted display that is attached to a head of a user” (appropriate markings added for emphasis).  Appropriate correction is required.
RE claim 4, “processer” in line 3 is spelled incorrectly. It should be spelled “processor” (emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the outside” in line 4 and "the first display apparatus" in line 5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the information processing apparatus is detecting an object from the outside. It is unclear where the outside is. Is this the outside of the apparatus? Is “outside” referring to the environment the apparatus is in? It is requested that clarification be made within the claims.
Claim 2 recites “the image display apparatus” in line 2. It is unclear if the image display apparatus of claim 2 is the same as the “first image display apparatus” of claim 1. If not, there is insufficient antecedent basis for this limitation in the claim. If it is, it is recommended to refer to “the image display apparatus” of claim 2 as “the first image display apparatus” as recited in claim 1 to maintain continuity.
Claims 2-11 are further rejected under 35 U.S.C. 112(b) due to their dependency of claim 1.
Claim 8 recites “the second image display apparatus” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 refers to “the outside”. As disclosed in the 35 USC 112(b) rationale of claim 1, it unclear what “the outside” refers to.
Claim 10 refers to “the outside”. As disclosed in the 35 USC 112(b) rationale of claim 1, it unclear what “the outside” refers to.
Claim 12 recites the limitation “the outside” in line 4 and "the first display apparatus" in line 5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the information processing apparatus is detecting an object from the outside. It is unclear where the outside is. Is this the outside of the apparatus? Is “outside” referring to the environment the apparatus is in? It is requested that clarification be made within the claims.
Claim 13 is further rejected under 35 U.S.C. 112(b) due to its dependency of claim 12.
Claim 14 recites the limitation “an outside”. It is unclear how the information processing apparatus is detecting an object from the outside. It is unclear where the outside is. Is this the outside of the apparatus? Is “outside” referring to the environment the apparatus is in? It is requested that clarification be made within the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 13 of U.S. Patent No. 10,664,216 in view of MOTOMURA et al. (2009/0136223 A1). Please see the comparison table below. 
claims
Current Application
16/851780
claims
Patent No.
10,664,216
1
An information processing apparatus comprising a processor configured to:
1
An information processing apparatus comprising a processor configured to:

acquire first medical apparatus information from a first medical apparatus;

acquire plural pieces of medical apparatus information that are plural pieces of information acquired from a medical apparatus;

generate a first image based on the first medical apparatus information;

generate plural pieces of presentation information that respectively contain at least a part of the medical apparatus information;

detect an object from the outside; and

*Although ‘216 does not claim the detection of an object, it is implied in order to acquire a distance between the user and the object, as recited below.

cause the first display apparatus to display the first image, wherein



the first image is displayed at a first size when a first distance between the object and the first image display apparatus is detected

acquire a distance measurement between an objected viewed by a user through a personal image display apparatus and the personal image display apparatus;



determine an enlargement ratio or a reduction ratio based on the distance measurement; and



output the generated presentation information to the personal image display apparatus, 



wherein the presentation information includes the medical apparatus information that has been manipulated by being enlarged or reduced in size based on the enlargement ratio or the reduction ratio.

the first image is displayed at a second size that is greater than the first size when a second distance between the object and the first image display apparatus that is shorter than the first distance is detected.

acquire a distance measurement between an objected viewed by a user through a personal image display apparatus and the personal image display apparatus;



determine an enlargement ratio or a reduction ratio based on the distance measurement; and



output the generated presentation information to the personal image display apparatus, 



wherein the presentation information includes the medical apparatus information that has been manipulated by being enlarged or reduced in size based on the enlargement ratio or the reduction ratio.


Patent ‘216 discloses acquiring a distance measurement between an objected viewed by a user through a personal image display apparatus and the personal image display apparatus. The enlargement or reduction ratio is based on the distance measurement. Patent ‘216 is not specific as to which distance constitutes which ratio. Motomura teaches a distance sensor within an image-taking device (100) for measuring the distance to the subject [abstract, 0063, Fig. 6]. The taken image can be zoomed based on the distance to the subject [0038]. With reference to Fig. 10A-B, the image gets larger when the distance D becomes shorter [0074]. With reference to Fig. 10C-D, the image gets smaller when the distance D becomes larger [0074].
It would have been obvious before the effective filing date of the claimed invention to set the distances for the enlargement or reduction ratio of Patent ’216 as 

claims
Current Application
16/851780
claims
Patent No.
10,664,216
2

7

3
the processor is further configured to enlarge the first image from the first size to the second size.
1
the presentation information includes the medical apparatus information that has been manipulated by being enlarged or reduced in size based on the enlargement ratio or the reduction ratio.
8
acquire a second medical apparatus information from a second medical apparatus;
1
acquire plural pieces of medical apparatus information that are plural pieces of information acquired from a medical apparatus;

generate a second image based on the second medical apparatus information; and

General plural pieces of in presentation information that respectively contain at least part of the medial apparatus information;

execute a first mode or second mode, wherein, 
10


the first mode outputs the first image to both the first image display apparatus and the second image display apparatus,

In a second mode, the presentation information corresponds to the medical apparatus information acquired from each medical apparatus of the plurality of medial apparatus

the second mode outputs the first image to the first image display apparatus and the second image to the second image display apparatus.

in a first mode, the presentation information corresponds to the medical apparatus information acquired from only a specific medical apparatus of the plurality of medial apparatus
11

13




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over LEMELSON et al. (2005/0206583 A1) in view MOTOMURA et al. (2009/0136223 A1).

RE claim 1, Lemelson teaches a system/method for displaying data on a head’s-up display screen by superimposing data over the user’s normal field of view [abstract], such as surgeon [0060]. Lemelson teaches:
(a)
acquire first medical apparatus information from a first medical apparatus;

Lemelson obtaining data or images (said first medical apparatus information) generated from a control computer (36) or one or more video or medical imagining input device(s) (38) [0062]. Thus CCD, video, x-ray, first medical apparatus) can be employed [0063].
(b)
generate a first image based on the first medical apparatus information;

Lemelson teaches a camera (29) [0061]. The HUD system (10) simultaneously displays selected data and images while performing an operation on a patient (34) [0062]. The surgeon (12) can command the HUD system (10) to selectively display on screen (14) various forms of data, graphics, or images, including magnified or otherwise modified images from the imagining input device(s) (38) whiles at the same time looking through the screen (14) to view the patient (34) and the normal, real-life environment of the operating room [0064].

Lemelson further the surgeon (12) generates input commands (54) with eye-tracking system (56) detects the surgeon’s eyes (32) focusing on selected icons or menu items displayed on the HUD (14) [0074]. Such commands can control the magnification driver (69) that controls the degree of zoom of the image input device (38) [0075]. Fig. 7A shows display screen (14) in a magnified view [0086]. However, Lemelson fails to teach altering the magnification based on a distance from the system to an object.
Motomura teaches an image-taking device capable of altering its ratio based on distance [abstract, 0059]. Motomura teaches:
(c)
detect an object from outside; and

Fig. 5, image taking device (100) [0058]. Fig. 6, an image of the subject (300) taken by the image pickup sensor (102) [0063]. The subject (300) is located outside of the image-taking device (100).
(d)
cause the first display apparatus to display the first image, wherein

Fig. 4-5, finder (103) displays an image of the subject (300) taken with the image pickup sensor (102) [0060].

(d.i)
the first image is displayed at a first size when a first distance between the object and the first image display apparatus is detected,


Motomura teaches the image taking device (100) displays, on the finder (103) at time (Ti), an image of the subject (300) taken by the image pickup sensor (102). It is implied that the image would be taken at distance (Di) based on the distance (D) measured by distance sensor (104) [0060, 0063].

(d.ii)
the first image is displayed at second size that is greater than the first size when a second distance between the object and the first image display apparatus that is shorter than the first distance is detected.


With reference to Figs. 10A-B, when the distance (D) between the image taking device (100) and subject (300) becomes shorter, i.e.,                                             
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                >
                                                 
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                         (Fig. 10A), the image is enlarged (Fig. 10B) [0074].

It would have been obvious before the effective filing date of the claimed invention to utilize the distance of the apparatus to the object in order to change the 

RE claim 2, Lemelson teaches a HUD system (10) (said image display apparatus is a head mounted display that is attached a head of a user) is worn by the surgeon (12) [0061]. Lemelson teaches a HUD and HMD are used interchangeably [0061]. 
	Fig. 2 of Motomura further depicts a portable eye viewing system (200) (said first display apparatus) that includes a personal eyewear display (220) and a gaze tracking processor (230). The personal eyewear display (220) is projected in a user’s field of view by the eyewear (210) (said personal image display apparatus) [0036] to form a virtual personal display (220) [0038].
	The same motivation to combine, as taught in the rationale of claim 1, is incorporated herein.

RE claim 3, in further view of Motomura, with reference to Figs. 10A-B, when the distance (D) between the image taking device (100) and subject (300) becomes shorter, i.e.,                         
                            
                                
                                    D
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            >
                             
                            
                                
                                    D
                                
                                
                                    i
                                
                            
                        
                     (Fig. 10A), the image is enlarged (Fig. 10B) (said enlarge the first image from the first size to the second size) [0074]. This is shown in Fig. 10B where the image size grew from time (Ti-1) to Time (Ti).

RE claim 4, in further view of Motomura, the processor is further configured to 
(a)
the first image is displayed at third size that is smaller than the first size when

As shown in Fig. 10D, image at time (Ti) is displayed smaller than at time (Ti-1) [0074].
(b)
a third distance between the object and the first image display apparatus that is longer than the first distance is detected; and 

With reference to Figs. 10C-D, when the distance (D) between the image taking device (100) and subject (300) becomes longer, i.e.,                                             
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                <
                                                 
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                         (Fig. 10C), the image is reduced (Fig. 10D) [0074].
(c)
reduce the first image from the first size to the third size.

As shown in Fig. 10D, image at time (Ti) is displayed smaller than at time (Ti-1) [0074].

The same motivation to combine, as taught in the rationale of claim 1, is incorporated herein.

RE claim 11, Lemelson, as shown in Fig. 7B, a 3D image, i.e., the skeleton, on the HUD of the surgeon (said the first image is a three-dimensional image) [0086]. 

RE claim 12, claim 12 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied.

Claim 5-7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEMELSON et al. (2005/0206583 A1) in view MOTOMURA et al. (2009/0136223 A1) as applied to claim 1, and in further view of BILBREY et al. (2011/0164163 A1).

RE claim 5, Lemelson teaches tilting and panning selected view of the patient [0072]. The pan driver (65) controls pivotal movement in the horizontal direction by the camera while the tilt driver (67) controls the vertical pivotal scanning movement of the camera [0075]. However, Lemelson is silent to detecting a characteristic in order to change an orientation of the image.
	Bilbrey teaches a device that can receive live video of a real world, physical environment. One or more objects can be identified in the live video. An information layer can be generated related to the object [abstract]. Device (100) can be any device capable of supporting AR displays [0014; Fig. 1A]. Device (100) can include a video camera on one or more surfaces [0014]. Fig. 1B illustrates displaying live video (104) combined with an information layer (said first image). Components (106, 110, 108) can be outlined, highlighted, or otherwise annotated by the information layer (said first image) [0016]. Annotations can include text, images, or references to other information (e.g., links). Information layer can display annotations can be displayed proximate to their corresponding objects in live video (104) [0017]. Before an information layer can be generated, the objects to be annotated can be identified (said detect a characteristic of the object) [0018]. Bilbrey teaches to assist in overlaying the information layer onto live video (104), the image processor can identify marker (114a) (said characteristic of the object) as indicating the top left corner of the circuit board change an orientation of the first image based on the characteristic of the object) [0019]. Bilbrey teaches device (100) can be used in a variety of medical applications [0029].
	It would have been obvious to one of ordinary skill in the art to modify the display processing of Lemelson in view of Motomura, with the object recognition techniques of Bilbrey because the object recognition provides instant information within the user’s current field of view, especially when the user’s field of view is new and unexplored. This would be an improvement of the menu interface of Lemelson in which information can be automatically displayed without the need of the user taking additional steps in calling up the information via the menu.

RE claim 6, in conjunction with the rationale of claim 5 and in further view of Bilbrey, Bilbrey teaches one or more markers can be used for an object. A location of a given annotation (e.g., dashed line (130)) in live video (104) can be a fixed distance and orientation with respect to marker (114a) (said the characteristic of the object is one or more markers) [0019]. The same motivation to combine as taught in the rationale of claim 5, is incorporated herein.

RE claim 7, in conjunction with the rationale of claim 5 and in further view of Bilbrey, Bilbrey further teaches the identification of objects in live video (104) can occur manually or automatically. If automatically, a frame of live video (104) can be "snapped" the characteristic of the object is an edge of the object) [0018].
	It would have been obvious to one of ordinary skill in the art to modify the display processing of Morita with the object recognition techniques of Lemelson because the object recognition provides instant information within the user’s current field of view, especially when the user’s field of view is new and unexplored. The same motivation to combine as taught in the rationale of claim 5, is incorporated herein.

RE claim 13, claim 13 recites similar limitations as claim 5 but in process form. Therefore, the same rationale used for claim 5 is applied.

RE claim 14, Lemelson teaches a system/method for displaying data on a head’s-up display screen by superimposing data over the user’s normal field of view [abstract], such as surgeon [0060]. Lemelson teaches:
(a)
acquire medical apparatus information from a medical apparatus;

Lemelson obtaining data or images (said medical apparatus information) generated from a control computer (36) or one or more video or medical imagining input device(s) (38) [0062]. Thus CCD, video, x-ray, NMR, CAT, and all other medical imaging systems (said medical apparatus) can be employed [0063].
(b)
generate an image, based on the first medical apparatus information, and output the image to an image display device;

Lemelson teaches a camera (29) [0061]. The HUD system (10) simultaneously displays selected data and images while performing an operation on a patient (34) [0062]. The surgeon (12) can command the HUD system (10) to selectively display on screen (14) various forms of data, graphics, or images, including magnified or otherwise modified images from the imagining input device(s) (38) whiles at the same time looking through the screen (14) to view the patient (34) and the normal, real-life environment of the operating room [0064].
(g)
display the image on the image display apparatus.

Images are displayed on display screen (14) [0061].

Lemelson further the surgeon (12) generates input commands (54) with eye-tracking system (56) detects the surgeon’s eyes (32) focusing on selected icons or menu items displayed on the HUD (14) [0074]. Such commands can control the magnification driver (69) that controls the degree of zoom of the image input device (38) [0075]. Fig. 7A shows display screen (14) in a magnified view [0086]. However, Lemelson fails to teach altering the magnification based on a distance from the system to an object.
Motomura teaches an image-taking device capable of altering its ratio based on distance [abstract, 0059]. Motomura teaches:
(c)
detect an object including a characteristic from an outside; and

Fig. 5, image taking device (100) [0058]. Fig. 6, an image of the subject (300) taken by the image pickup sensor (102) [0063]. The subject (300) is located outside of the image-taking device (100). Motomura teaches characteristic) of the object from the image-taking device (100) [0062].
(d.i)
detect a size of the characteristic

Motomura teaches the image taking device (100) displays, on the finder (103) at time (Ti), an image of the subject (300) taken by the image pickup sensor (102) [0060, 0063].
(e)
change a size of the image based on the size of the characteristic;

With reference to Figs. 10A-B, when the distance (D) between the image taking device (100) and subject (300) becomes shorter, i.e.,                                             
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                >
                                                 
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                         (Fig. 10A), the image is enlarged (Fig. 10B) [0074]. With reference to Figs. 10C-D, when the distance (D) between the image taking device (100) and subject (300) becomes longer, i.e.,                                             
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                        -
                                                        1
                                                    
                                                
                                                <
                                                 
                                                
                                                    
                                                        D
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                         (Fig. 10C), the image is reduced (Fig. 10D) [0074].
(g)
display the image on the image display apparatus.

Fig. 4-5, finder (103) displays an image of the subject (300) taken with the image pickup sensor (102) [0060].

It would have been obvious before the effective filing date of the claimed invention to utilize the distance of the apparatus to the object in order to change the magnification of the display as taught by Motomura in order to avoid the surgeon from needing to focus their gaze on a menu, as taught by Lemelson. The magnification procedure of Motomura further provides an intuitive means of altering the display ratio of the object while avoiding alienation of zooming from other kinds of camera work [Motomura: 0009].

	Bilbrey teaches a device that can receive live video of a real world, physical environment. One or more objects can be identified in the live video. An information layer can be generated related to the object [abstract]. Device (100) can be any device capable of supporting AR displays [0014; Fig. 1A]. Device (100) can include a video camera on one or more surfaces [0014]. Fig. 1B illustrates displaying live video (104) combined with an information layer (said first image). Components (106, 110, 108) can be outlined, highlighted, or otherwise annotated by the information layer (said first image) [0016]. Annotations can include text, images, or references to other information (e.g., links). Information layer can display annotations can be displayed proximate to their corresponding objects in live video (104) [0017]. Before an information layer can be generated, the objects to be annotated can be identified (said detect a characteristic of the object) [0018]. Bilbrey teaches to assist in overlaying the information layer onto live video (104), the image processor can identify marker (114a) (said characteristic of the object) as indicating the top left corner of the circuit board (in this example). One or more markers can be used for an object. A location of a given annotation (e.g., dashed line (130)) in live video (104) can be a fixed distance and orientation with respect to marker (114a) (said change an orientation of the first image based on the characteristic of the object) [0019]. Bilbrey teaches device (100) can be used in a variety of medical applications [0029].
	It would have been obvious to one of ordinary skill in the art to modify the display processing of Lemelson in view of Motomura, with the object recognition techniques of Bilbrey because the object recognition provides instant information within the user’s current field of view, especially when the user’s field of view is new and unexplored. This would be an improvement of the menu interface of Lemelson in which information can be automatically displayed without the need of the user taking additional steps in calling up the information via the menu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEMELSON et al. (2005/0206583 A1) in view MOTOMURA et al. (2009/0136223 A1) as applied to claim 1, and in further view of MAHESH et al. (2006/0074711 A1).

RE claim 8, Lemelson in view of Motomura teaches the limitations of claim 8 with the exception of disclosing a first mode and second mode. However, 
Mahesh teaches system (100) includes a plurality of medical applications (110-114) (said medical apparatuses), a medical application perspectives manager (120), and a plurality of medical perspectives (130-132) (said first or second medical information from first or second medical apparatus) [0025]. Perspectives (130-132) allows information to be customized for the particular user [0028, 0039]. Perspective may capture and store workflow, applications, reports, images, and/or other information. A perspective may be created for a particular user (said second mode) or group of first mode), for a particular use or group of users, for a particular modality, and/or for a particular platform [0036-0037]. Perspectives manager (120) coordinate and control one or more perspectives (130-132) so that the user may toggle between different perspectives (130-132), i.e., toggle between different sets of data [0029]. The perspectives can be displayed on color monitor(s) and diagnostic monitor(s) (said image display apparatus) [0028]. Thus if a perspective is created for a particular user, that particular user would be the only one able to view it (said outputs first image to first image display apparatus and second image to second image display apparatus). Additionally, the perspective may be created for a group of users. Therefore, a group of users would be viewing the same information (said output first image to both the first image display apparatus and the second image display apparatus).
It would have been obvious before the effective filing date of the claimed invention to further include multiple HMDs within the method/system of Lemelson, and to further provide independent information while also being able to view the same information across the multiple HMDs, as taught by Mahesh. Mahesh teaches this can increase productivity of any person wearing the HMDs that use relevant information from other systems. Increased productivity includes a speed in which a diagnosis may be performed [Mahesh: 0041]. The display of Mahesh allows the user to view only the information he or she wants [Mahesh: 0041] while also collaborating with the same display amongst other users.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LEMELSON et al. (2005/0206583 A1) in view MOTOMURA et al. (2009/0136223 A1) as applied to claim 1, and in further view of KURA (JP201286659A).

RE claim 9, Lemelson provides menu item (84) to control brightness, contrast, and the degree to which you can see through the screen (14) [0084]. The light source intensity or brightness can be varied in the user’s field of view so that the image being display can be more visible or the surrounding light can become more visible, depending on the user’s desires [0079]. However, Lemelson fails to disclose adjusting the brightness based on an acquired value of brightness from outside.
	Kura teaches a HMD system. With reference to Fig. 1, an image display system includes a HMD [0033]. The display can superimpose information on the original video information [0043]. The HMD includes a brightness sensor (223) that detects the brightness in an environment in which the HMD (20) is currently located (said acquire brightness of the outside). The CPU (206) may control the luminance level adjustment to be applied to the video signal based on the acquired luminance information on the luminance sensor (223) (said perform color conversion process that converts a brightness of the first image based on the brightness outside) [0051, 0093-0101, Fig. 13]. 
It would have been obvious before the effective filing date of the claimed invention to implement the automatic luminance adjustment of Kura within the invention of Lemelson in view of Motomura because it avoids the need of selecting menus as disclosed by Lemelson [Lemelson: 0084]. This would help the surgeon of Lemelson to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEMELSON et al. (2005/0206583 A1) in view MOTOMURA et al. (2009/0136223 A1) as applied to claim 1, and in further view of ROBBINS et al. (8,681,073).

RE claim 10, Lemelson provides menu item (84) to control brightness, contrast, and the degree to which you can see through the screen (14) [0084]. However, Lemelson fails to disclose adjusting the color based on an acquired value of color from outside.
	Robbins teaches a see-through display system (10) [3:46] in the form of an HMD system [3:53]. System (10) includes processor (30), ambient sensor (40), combiner (26) image generator (50), and a sensor (60) [3:55-63]. Image generator (50) can use the data from sources to provide display symbology [3:64-65]. Sensor (60) can be an image sensor [3:66-4:4]. A user can see the image or display content on display (20) via a combiner (26) from a user’s viewpoint (44). The user’s viewpoint (44) also includes a view of scene (48) through combiner (26), where scene (48) can be an outside scene associated with an environment of sensor (60) or system (10) [4:16-22]. Processor (30) receives an image or video associated with the image content provided on display (20) perform a color conversion process that converts a color of the first image based on the color of the outside) [4:39-42]. Ambient sensor (40) provides an image or video frame including pixels associated with a scene (48) of display system (10) [4:42-44]. The data in the image frame from ambient sensor (40) is preferably representative of the ambient light in scene (48) (said acquire a color of the outside) [4:45-46].
	It would have been obvious before the effective filing date of the claimed invention to include the color contrast adjustment of Robbins within the system of Lemelson because adjusting the color contrast with the environment allows for a superior color contrast [Robbins: 4:50-55]. For example, if a symbol in the image frame is provided in the same color as the environment, the system of Robbins teaches adjusting the color of the symbol to a different color to achieve superior color contrast [Robbins: 4: 51-54] and visibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
13 August 2021